Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on 06/02/2022 and that has been entered.
Response to Arguments
Previous Claim Rejections - 35 U.S.C. § 112
Applicant’s response, amendments and/or arguments [to withdrawal of the rejection of claims  1-14 (in-part) under 35 U.S.C. § 112(a)] have been fully considered and found persuasive with respect to the above rejection and the rejection is hereby withdrawn. 
Previous Claim Rejections - 35 U.S.C. § 112
Applicant’s response, amendments and/or arguments [to withdrawal of the rejection of claims  15-20 (in-part)  under 35 U.S.C. § 112(a)] have been fully considered and found un-persuasive (deleting the expression “preventing” for cancer is insufficient) with respect to the above rejection and the rejection has been maintained for the reasons given in the last Office action mailed on 02/04/2022.
Claims 15-20 are still rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The expression treating “cancer” (claim 15, line 1, page 119, and all other occurrences), which broaden the enabling disclosure because it is unclear what kind of  “cancer” is caused by and/or associated with modulators of Liver Receptor Homologue (LRH-1) activity. Therefore, the specification fails to provide sufficient support to treat any “cancer” (such as, bladder cancer, breast cancer, colon cancer, rectal cancer, lunch cancer, liver cancer, prostate cancer or melanoma etc.), as claimed in the application. The type or mode of action and functionality of treatable “cancer” are not defined in the claims or anywhere in the specification so as to ascertain the metes and bounds of the claimed subject matter. 
	The recitation of method for treating “cancer”, which is not described in such a way as to satisfy the statutory requirements within the purview of 35 U.S.C. § 112 first paragraph because the specification does not provide essential description to carry out the invention and thus lacks enablement as well. As stated in the MPEP 2164.01 (a), there are many factors [1) The nature of the invention, 2) The state of the prior art, 3) The level of ordinary skill in the art, 4) The level of predictability in the art, 5) The amount of direction and guidance provided by the inventor, 6) The existence of working examples, 7) The breadth of the claims, and 8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (In re Wands, 8 USPQ 2d 1400, 1404 (CAFC, 1988)] to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. Therefore, it is not likely that a single compound would be predicted to be able to prevent, delay or treat the progression of any or diverse clinical conditions associated with “cancer”. Based on the unpredictable nature of the invention and state of the prior art and the extreme breadth of the claims, one skilled in the art could not perform the claimed methods of use without undue experimentation, see In re Armbruster 185 USPQ 152 CCPA 1975. Thus, the specification fails to provide sufficient support of the broad use of the method claims 15-20 and to treat all kinds of “cancer” as claimed in the instant application. Therefore, it is suggested to amend the claims within the context and scope of the claims [such as, deleting broad expression, such as, treating “cancer” and / or limiting specific type of “cancer” which is caused by and/or associated with the modulators of Liver Receptor Homologue (LRH-1) activity (e.g., incorporating the list or types of cancers as recited on page 22 of the disclosure into claim 15 etc.)], that actually contemplated in the specification and that have sufficient support in order to overcome the rejection. 
		Therefore, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626